Case 2:05-bk-11844-ER        Doc 358 Filed 07/30/21 Entered 07/30/21 15:10:27                    Desc
                               Main Document Page 1 of 6




                                                                      FILED & ENTERED

                                                                            JUL 30 2021

                                                                       CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
                                                                       BY gonzalez DEPUTY CLERK




                  UNITED STATES BANKRUPTCY COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                              LOS ANGELES DIVISION


In re:     Bruce Dwain Copeland,                  Case No.: 2:05-bk-11844-ER
           Debtor.                                Chapter: 7
                                                  MEMORANDUM OF DECISION
                                                  DENYING THIRD MOTION TO REOPEN

                                                  [No hearing required pursuant to Federal Rule
                                                  of Civil Procedure 78(b) and Local Bankruptcy
                                                  Rule 9013-1(j)(3)]

    For the third time, Bruce Dwain Copeland (“Copeland”) moves to reopen his Chapter 7
bankruptcy case (the “Third Motion to Reopen”).1 Copeland seeks to reopen the case so that he
can attempt to invalidate a lien securing post-petition financing that Copeland obtained before
his case was converted from Chapter 11 to Chapter 7.
    Pursuant to Civil Rule 78(b) and LBR 9013-1(j)(3),2 the Court finds this matter to be suitable
for disposition without oral argument. Copeland’s Third Motion to Reopen, like the first and
second Motions to Reopen that preceded it, is without merit and is DENIED for the reasons set
forth herein.



1
  Doc. Nos. 356–57. (Unless otherwise indicated, all “Doc. No.” citations are to the docket in
Case No. 2:05-bk-11844-ER.)
2
  Unless otherwise indicated, all “Civil Rule” references are to the Federal Rules of Civil
Procedure, Rules 1–86; all “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
Procedure, Rules 1001–9037; all “Evidence Rule” references are to the Federal Rules of
Evidence, Rules 101–1103; all “LBR” references are to the Local Bankruptcy Rules of the
United States Bankruptcy Court for the Central District of California, Rules 1001-1–9075-1; and
all statutory references are to the Bankruptcy Code, 11 U.S.C. §§ 101–1532.
Case 2:05-bk-11844-ER        Doc 358 Filed 07/30/21 Entered 07/30/21 15:10:27                Desc
                               Main Document Page 2 of 6



I. Background
    Copeland filed a voluntary Chapter 11 petition on January 31, 2005 (the “Petition Date”),
proceeding in pro per. Shortly after filing the petition, Copeland realized that he needed counsel
to fulfill his obligations as a Chapter 11 debtor-in-possession.3 On April 14, 2005, the Court
approved Copeland’s application to retain Levene, Neale, Bender, Yoo & Brill LLP
(“LNBYB”)4 as his general bankruptcy counsel.5
    As of the Petition Date, Copeland’s primary residence was located at 1541 W. 218th Street,
Torrance, CA 90501 (the “Property”).6 On October 11, 2005, the Court authorized Copeland to
obtaining postpetition financing by refinancing the Property. See Doc. No. 91 (the “Financing
Order”). In support of the motion to obtain the post-petition financing, Copeland filed a
declaration stating “I have agreed that all proceeds from the loan will be transferred directly to
[LNBYB], to be held in trust pending further order of this Court.”7 The Financing Order
provided that “[a]ll proceeds from the refinancing of the Property, after payment of allowed
secured claims (excluding any purported judgment liens), shall be transferred to Debtor’s
counsel to be held by counsel in a segregated trust account pending further order of this Court.”8
    Refinancing of the Property could not be completed immediately after entry of the Financing
Order because Copeland was required to engage in extensive litigation to invalidate liens against
the Property asserted by two creditors.9 The refinancing was completed in May 2006, and the net
proceeds of the refinancing, in the approximate amount of $231,000, were deposited in
LNBYB’s trust account.10
    On August 17, 2006, the Court approved a stipulation between Copeland and the United
States Trustee (the “UST”), which provided that the case would be converted to Chapter 7 if

3
  See Declaration of Bruce D. Copeland in Support of Motion by Debtor and Debtor in
Possession to Further Extend the Time to Assume or Reject Non-Residential Real Property
Lease [Doc. No. 75] at ¶ 4 (“I commenced the instant case in pro per. Shortly after
commencement of the case, I was faced with the daunting task of being required to prepare and
file complicated documents and pleadings with the Court and the Office of the United States
Trustee. I also learned the complexities involved in administering a Chapter 11 case as a debtor
in possession. I therefore determined that I must obtain competent bankruptcy counsel in order to
assist me in the administration of this case and my reorganization efforts.”).
4
  At the time Copeland retained LNBYB, the name of the firm was “Levene, Neale, Bender,
Rankin & Brill LLP.” For ease of reference, the Court uses the firm’s current name.
5
  Doc. No. 49-1.
6
  See Doc. No. 76 (Chapter 11 Status Report providing background information on Copeland).
7
  See Declaration of Bruce Dwain Copeland at ¶ 8 [Doc. No. 86].
8
  Financing Order at ¶ 3.
9
  See Doc. No. 151 at ¶¶ F–G (Chapter 11 Status Report describing the reasons for the delays in
the refinancing).
10
   See First and Final Application of [LNBYB] for Approval of Fees and Reimbursement of
Expenses [Doc. No. 187] (the “Application”) at § II.A.8 (describing the refinancing). The
Application states that “the Debtor refinanced the Property and the proceeds of the refinance, in
the approximate amount of $231,000, were deposited in [LNBYB’s] trust account.” Id. The
Application is supported by a declaration from David B. Golubchik, the attorney at LNBYB
primarily responsible for Copeland’s case, which attests that “all of the matters stated in the
Application are true and correct.” Golubchik Decl. at ¶ 3.
Case 2:05-bk-11844-ER       Doc 358 Filed 07/30/21 Entered 07/30/21 15:10:27               Desc
                              Main Document Page 3 of 6



Copeland failed to file tax returns and monthly operating reports on or before September 25,
2006.11 On October 4, 2006, upon receipt of a declaration from the UST attesting that the Debtor
had failed to timely file the required documents,12 the Court converted the case to Chapter 7.13
    On October 5, 2006, Timothy Yoo was appointed as the Chapter 7 Trustee (the “Trustee”).14
On July 16, 2009, Yoo filed a Trustee’s Final Report (the “TFR”), which was signed under
penalty of perjury.15 The TFR stated that the “Trustee received funds from refinance of property
received during Chapter 11.”16 Specifically, the Trustee received $212,152.86 from LNBYB’s
trust account, which the Estate Cash Receipts and Disbursements Record describes as the
“balance of proceeds from refinance of residence and payment of post-petition fees of Debtor’s
counsel [($252,000 (refinance of property) - $40,000 (fees)].”17
    On July 29, 2010, Yoo file a Chapter 7 Trustee’s Final Account and Distribution Report;
Certification that the Estate Has Been Fully Administered; and Application to be Discharged
(the “Final Account”),18 which was signed under penalty of perjury. The Final Account stated
that “[a]ll funds on hand have been distributed in accordance with the [TFR],”19 and contained a
detailed final accounting of the manner in which the estate’s cash—including the proceeds from
the refinancing of the Property—had been distributed. As set forth in the Final Account, the
Trustee paid $1,033,902.48 to secured creditors, $132,175.69 to Chapter 7 administrative
creditors, and $128,639.87 to Chapter 11 administrative creditors.20 No dividend was paid to
unsecured creditors.21 On February 17, 2011, the case was closed.22
     On February 8, 2016, the Court denied Copeland’s first Motion to Reopen the case.23
Copeland sought reopening to pursue litigation against LNBYB for allegedly forging Copeland’s
signature on a declaration in support of a fee application. The Court found that reopening the
case would be futile because Copeland’s claims against LNBYB were barred by the statute of
limitations and the doctrine of claim preclusion.24
    On March 2, 2016, the Court denied Copeland’s motion for reconsideration of the order
denying the first Motion to Reopen.25 Copeland’s appeal of the denial of the motion for
reconsideration was dismissed because it was not timely filed.26


11
   Doc. No. 174.
12
   Doc. No. 179.
13
   Doc. No. 181.
14
   Doc. No. 185.
15
   Doc. No. 285.
16
   TFR at 5. (Page citations are to the ECF pagination.)
17
   Id. at 7.
18
   Doc. No. 294.
19
   Final Account at 1.
20
   Id. at 2.
21
   Id.
22
   Doc. No. 295.
23
   Doc. No. 319.
24
   See Doc. No. 317 (ruling denying Copeland’s first Motion to Reopen as futile) and Doc. No.
64 [Adv. No. 2:15-ap-01351-ER] (ruling that Copeland’s claims against LNBYB were barred by
the statute of limitations and the doctrine of claim preclusion).
25
   Doc. No. 328.
26
   Doc. No. 337.
Case 2:05-bk-11844-ER        Doc 358 Filed 07/30/21 Entered 07/30/21 15:10:27                Desc
                               Main Document Page 4 of 6



   On October 13, 2016, the Court denied Copeland’s second Motion to Reopen the case.27 The
Court noted that the second Motion to Reopen presented no new arguments or evidence, and
appeared to be an attempt by Copeland to circumvent his failure to timely appeal either the order
denying his first Motion to Reopen or the order declining to reconsider that denial.28
   On July 3, 2017, the Ninth Circuit Bankruptcy Appellate Panel (the “BAP”) affirmed the
Court’s denial of Copeland’s Motions to Reopen, reasoning as follows:

            Ordinarily, it is inappropriate to consider the merits of an underlying claim when
       ruling on a motion to reopen. See [Menk v. LaPaglia (In re Menk), 241 B.R. 896, 913
       (9th Cir. BAP 1999)]. A “motion to reopen legitimately presents only a narrow range of
       issues: whether further administration appears to be warranted; whether a trustee should
       be appointed; and whether the circumstances of reopening necessitate payment of another
       filing fee. Extraneous issues should be excluded.” Id. at 916-17. See also In re Staffer,
       306 F.3d at 972 (holding that whether the potential defendant has an affirmative defense
       is an extraneous issue in the context of a motion to reopen for purposes of filing a
       nondischargeability action, citing Menk).
            Here, the bankruptcy court denied the motion to reopen on grounds of futility because
       it had previously found the forgery claim was barred under the applicable statute of
       limitations and claim preclusion. The bankruptcy court’s ruling thus initially appears to
       be contrary to the rule articulated in Menk and Staffer. However, when the undisputed
       facts in the record unequivocally establish that reopening the case would be a “pointless
       exercise,” the bankruptcy court may deny the motion to reopen on that basis. See, e.g.,
       Beezley v. Cal. Land Title Co. (In re Beezley), 994 F.2d 1433, 1437 (9th Cir. 1993).
            Based on our review of the record, we find no abuse of discretion in the bankruptcy
       court’s denial of the motion to reopen. Copeland’s claims based on his allegation that the
       11/17/06 Declaration [the declaration in support of the fee application] was forged were
       dismissed by every tribunal that considered them—one state court, two federal district
       courts, and the bankruptcy court. The bankruptcy court dismissed those claims with
       prejudice. As such, it would have been pointless for the bankruptcy court to grant
       Copeland’s motion to reopen to pursue those claims yet again.

Memorandum [Doc. No. 352] at 7–8.

II. Copeland’s Third Motion to Reopen
    In his Third Motion to Reopen, Copeland alleges that the loan proceedings authorized by the
Financing Order “were never given to either Kim Copeland or Bruce Copeland the Debtor in
Possession.”29 He further asserts that the “loan violated the order to grant Bruce Copeland post-
petition financing” and alleges that the “disappearance of the proceeds violates Chapter 11
Debtor-in-possession rules and the Court should void the loan.”30 Copeland seeks to reopen the
case so that he can seek to invalidate the Deed of Trust that was recorded against the Property to
secure the credit authorized by the Financing Order.

27
   Doc. No. 341.
28
   Id. at 4.
29
   Doc. No. 356 at 4.
30
   Id.
Case 2:05-bk-11844-ER        Doc 358 Filed 07/30/21 Entered 07/30/21 15:10:27               Desc
                               Main Document Page 5 of 6



III. Discussion
    Section 350(b) provides: “A case may be reopened in the court in which such case was
closed to administer assets, to accord relief to the debtor, or for other cause.” In determining
whether a case should be reopened, the Court must consider “whether further administration
appears to be warranted” and “whether a trustee should be appointed.” Lopez v. Specialty
Restaurants Corp. (In re Lopez), 283 B.R. 22, 26 (B.A.P. 9th Cir. 2002). A case must be
reopened “where ‘assets of such probability, administrability, and substance’ appear to exist ‘as
to make it unreasonable under all the circumstances for the court not to deal with them.’ A
motion to reopen can be denied, however, where the chance of any substantial recovery for
creditors appears ‘too remote to make the effort worth the risk.’” Id. at 27 (internal citations
omitted).
    In Cortez v. American Wheel (In re Cortez), 191 B.R. 174, 179 (B.A.P. 9th Cir. 1995), the
court found that it was appropriate to deny a motion to reopen where there was no legal basis for
granting the relief sought by the debtors. In Cortez, the debtors sought to reopen their Chapter 7
case to avoid a creditor’s lien and to enjoin the creditor’s foreclosure action. Id. at 176.
Examining the facts of the case, the Cortez court found that the debtors would not be able to
avoid the creditor’s lien or to enjoin the foreclosure action. Id. at 177–79. Given the debtors’
inability to obtain the relief they were seeking, the court upheld denial of the motion to reopen.
Id. at 179.
    As the BAP observed in the Memorandum affirming the Court’s denial of Copeland’s prior
Motions to Reopen, it is ordinarily “inappropriate to consider the merits of an underlying claim
when ruling on a motion to reopen.”31 The BAP further explained, however, that “when the
undisputed facts in the record unequivocally establish that reopening the case would be a
‘pointless exercise,’ the bankruptcy court may deny the motion to reopen on that basis.”32
    Here, the record clearly demonstrates that Copeland’s allegation that the refinancing
proceeds somehow disappeared are wholly without merit. Accordingly, it would be a pointless
exercise to reopen the case to permit Copeland to attempt to avoid the Deed of Trust that was
recorded against the Property to secure the credit authorized by the Financing Order.
    As discussed in detail in Section I, the refinancing proceeds were initially deposited into
LNBYB’s trust account. When the case was converted to Chapter 7, the proceeds were turned
over to the Trustee. The proceeds were ultimately distributed to secured creditors and
administrative creditors.
    The disposition of the refinancing proceeds has been attested to by numerous sworn
declarations. In addition, upon conversion of the case to Chapter 7, the Trustee’s custody over
the refinancing proceeds was supervised by the UST. See generally 28 U.S.C. § 586 (requiring
the UST to supervise Chapter 7 Trustees and to supervise the administration of cases under
Chapter 7). The record shows that the refinancing proceeds were distributed in a manner that was
consistent with the orders of the Court and the distribution priorities set forth in § 726.
Copeland’s conclusory declaration, which attests without any corroborating evidence that the
refinancing proceeds “disappeared,” cannot overcome this clear record to the contrary.
//
//
//

31
     Memorandum at 7.
32
     Id. at 8.
Case 2:05-bk-11844-ER      Doc 358 Filed 07/30/21 Entered 07/30/21 15:10:27          Desc
                             Main Document Page 6 of 6



IV. Conclusion
    Based upon the foregoing, Copeland’s Third Motion to Reopen is DENIED. The Court will
enter an order consistent with this Memorandum of Decision.
                                             ###




     Date: July 30, 2021
